Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-17, 20-28, 31-34, 36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach choosing a first one of the text passages for associating with the first image … including:…filtering out the text passages in captions of images by…selecting text closest to an image on a vertical axis as a caption to be removed, wherein processing a text content type includes testing text against a criterion including whether a number of words in a text block is smaller than a majority of text blocks on a same page and if so identifying a caption to be removed; and…selecting a text passage in the plurality of text passages, excluding the filtered out text passages,…selecting a portion of the first text passage which is less than all of the first text passage; and…generating a social asset…wherein the selected portion of the first text passage, and not portions of the first text passage other than the selected portion of the first text passage, superimposes a portion of the first image.
An updated search revealed:
- prior art that teaches extracting image captions based on a text block having less than a threshold number of words (but not based on whether a number of words in a text block is smaller than a majority of text blocks on a same page), 
- prior art that teaches extracting captions from a document based on text characteristics,

- prior art that teaches extracting image captions based on proximity to an image and based on the font size of a text block.
However the updated search did not reveal any other prior art teaching choosing a first one of the text passages for associating with the first image … including:…filtering out the text passages in captions of images by…selecting text closest to an image on a vertical axis as a caption to be removed, wherein processing a text content type includes testing text against a criterion including whether a number of words in a text block is smaller than a majority of text blocks on a same page and if so identifying a caption to be removed; and…selecting a text passage in the plurality of text passages, excluding the filtered out text passages,…selecting a portion of the first text passage which is less than all of the first text passage; and…generating a social asset…wherein the selected portion of the first text passage, and not portions of the first text passage other than the selected portion of the first text passage, superimposes a portion of the first image.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:

Amendments to the Claims:
Please cancel the entire claims 35 and 37.

Replace the entire claim 1 with the following:
1. (Amended) A method of generating a social asset from an electronic publication, the method including:
providing a template having a set of reserve spaces for elements, including at least one reserve space for an image;
receiving an electronic publication containing elements including images and text passages;
assigning images from the publication to each of the reserve spaces for images, including assigning a first image from the publication to a first one of the reserve spaces for an image;
choosing a first one of the text passages for associating with the first image by inferring association in the publication between the first one of the text passages and the first image, including:
calculating distances of each of a plurality of text passages in the electronic publication to the first image;

selecting a text passage in the plurality of text passages, excluding the filtered out text passages, with a shortest distance to the first image and inferring the association between the selected text passage and the first image;
selecting a portion of the first text passage which is less than all of the first text passage; and
generating a social asset by processing the set of reserve spaces to automatically move forward in an animated manner, wherein the selected portion of the first text passage, and not portions of the first text passage other than the selected portion of the first text passage, superimposes a portion of the first image.

Replace the entire claim 12 with the following:
12. (Amended) A system including one or more processors coupled to memory, the memory loaded with computer instructions to generate a social asset from an electronic publication, the instructions, when executed on the processors, implement actions comprising:
providing a template having a set of reserve spaces for elements, including at least one reserve space for an image;
receiving an electronic publication containing elements including images and text passages;

choosing a first one of the text passages for associating with the first image by inferring association in the publication between the first one of the text passages and the first image, including:
calculating distances of each of a plurality of text passages in the electronic publication to the first image;
filtering out the text passages in captions of images by processing for each image content type, a text content type and selecting text closest to an image on a vertical axis as a caption to be removed, wherein processing a text content type includes testing text against a criterion including whether a number of words in a text block is smaller than a majority of text blocks on a same page and if so identifying a caption to be removed; and
selecting a text passage in the plurality of text passages, excluding the filtered out text passages, with a shortest distance to the first image and inferring the association between the selected text passage and the first image;
selecting a portion of the first text passage which is less than all of the first text passage; and
generating a social asset by processing the set of reserve spaces to automatically move forward in an animated manner, wherein the selected portion of the first text passage, and not portions of the first text passage other than the selected portion of the first text passage, superimposes a portion of the first image.


Replace the entire claim 23 with the following:
23. (Amended) A non-transitory computer readable storage medium impressed with computer program instructions to generate a social asset from an electronic publication, the instructions, when executed on a processor, implement a method comprising:
providing a template having a set of reserve spaces for elements, including at least one reserve space for an image;
receiving an electronic publication containing elements including images and text passages;
assigning images from the publication to each of the reserve spaces for images, including assigning a first image from the publication to a first one of the reserve spaces for an image;
choosing a first one of the text passages for associating with the first image by inferring association in the publication between the first one of the text passages and the first image including:
calculating distances of each of a plurality of text passages in the electronic publication to the first image;
filtering out the text passages in captions of images by processing for each image content type, a text content type and selecting text closest to an image on a vertical axis as a caption to be removed, wherein processing a text content type includes testing text against a criterion including whether a number of words in a text block is smaller than a majority of text blocks on a same page and if so identifying a caption to be removed; and
selecting a text passage in the plurality of text passages, excluding the filtered out text passages, with a shortest distance to the first image and inferring the association between the selected text passage and the first image;

generating a social asset by processing the set of reserve spaces to automatically move forward in an animated manner, wherein the selected portion of the first text passage, and not portions of the first text passage other than the selected portion of the first text passage, superimposes a portion of the first image.

Replace the entire claim 36 with the following:
36. (Amended) The method of claim 1, further including testing the text against a set of criteria including at least whether a font size is smaller than a majority of text on a same page and if so identifying a caption to be removed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US 5892843 A) teaches extracting captions from a document based on text characteristics.
Iwasaki (US 6169998 B1) teaches excluding image captions from article excerpts, previously cited in PTO-892 form dated 1/25/2021).
Dejean (US 20080077847 A1) teaches extracting image captions based on proximity to an image and based on the font size of a text block.
McGushion (US 20150254213 A1) teaches extracting image captions based on a text block having less than a threshold number of words.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178


/SANCHITA ROY/Primary Examiner, Art Unit 2178